Citation Nr: 0806474	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  94-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease from December 4, 1996.

2. Entitlement to an evaluation in excess of 40 percent for 
thoracic disc disease from December 4, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to June 1970. 
He also had verified service in the Army Reserves from 
January 1975 to December 1978 and from September 1987 to 
February 1996.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from several rating decisions by 
the St. Paul, Minnesota RO, including a March 1996 decision 
which granted service connection for lumbar and thoracic disc 
disease and assigned a single 10 percent evaluation, 
effective from August 20, 1994.  By rating action in October 
1998, the RO assigned separate 40 percent evaluations for 
disc disease of the lumbar and the thoracic spine segments, 
each effective from December 3, 1996.

In August 2004, the Board, in part, assigned separate 10 
percent evaluations for the lumbar and thoracic spine 
disabilities from the initial grant of service connection in 
August 1994, to December 3, 1996, and remanded the claims for 
an evaluation in excess of 40 percent for each segment from 
December 4, 1996.  The veteran did not appeal the Board 
decision.  Thus, the only issues remaining on appeal are 
those shown on the first page of this document.

The Board remanded the case to the RO for further development 
in April 2006.  Development has been completed and the case 
is once again before the Board for review.

The June 2005 VA examination reasonably raises a claim for 
service-connection for  neurogenic bowel and bladder.  The 
issue of whether new and material evidence has been received 
to open a claim of service connection for neurogenic bowel 
and bladder is not currently on appeal and is referred to the 
RO for further action.  





FINDINGS OF FACT

The veteran's thoracic and lumbar spine disabilities are 
manifested by chronic pain, tenderness throughout that 
lumbosacral spine, decreased range of motion, and 
intermittent radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar disc disease have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002) and 
Diagnostic Codes 5010, 5242, 5243 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for thoracic disc disease have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002) and 
Diagnostic Codes 5010, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An August 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in an 
August 2006 letter.  The RO readjudicated the case in a 
September 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 
239951 (U.S. Vet. App. Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate his or her a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the August 2004 and August 
2006 VCAA notices cited above.  Cumulatively, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The August 2004 notice 
provided the applicable diagnostic code under which the 
veteran is rated, and provided general notice that any 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  VCAA notices informed the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and provided examples of pertinent 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The veteran's service medical records, VA treatment records, 
VA examinations, SSA medical records, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  In a January 
2008 informal hearing presentation, the veteran's 
representative contends that the June 2005 VA examination was 
insufficient for rating purposes.  The Board, upon reviewing 
the examination report in conjunction with the medical 
evidence of record, finds that it is sufficient to properly 
adjudicate this matter.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 




B.  Background and Evidence

At the time of a February 1997 VA examination, the veteran 
was not using a cane or brace.  He reported back pain which 
radiated down the left leg.  He took Motrin for pain.  On 
physical examination, the veteran's gait was normal, his back 
was straight, and he stood on his toes and heels without 
difficulty.  He had tenderness to palpation over the lower 
thoracic and the lower lumbar spine.  The veteran had 90 
degrees forward flexion, 10 degrees lateral flexion 
bilaterally with pain, 10 degrees extension with pain, and 15 
degrees lateral rotation to the right and 20 degrees lateral 
rotation to the left with pain at the extremes of motion.  
Lower extremity muscle bulk, strength, and deep tendon 
reflexes were normal.  Sensation was decreased in the left 
L4-5 and L5-S1 distributions.  The examiner noted findings 
from August 1996 x-rays and MRI which showed minimal 
degenerative arthritis in the lumbar spine, minimal 
degenerative spurring in the lower thoracic spine, and mild 
to moderate impingement on the L2 and T11 nerve root.  The 
examiner noted that it was possible that the veteran had some 
radiculopathy which was not completely identified by the MRI.  

A February 1997 VA neurological examination assessed the 
veteran with reduced left ankle jerk, possibly secondary to 
left S1 radiculopathy.  There was no evidence of upper motor 
neuron involvement.  A July 1997 VA outpatient neurology 
examination shows that the veteran had no evidence of 
lumbosacral radiculopathy at that time.   

During an October 1997 VA examination, the veteran walked 
with no difficulty.  He carried a cane.  He had normal 
flexion and 5 degrees extension.  Examination of the thoracic 
spine and lumbosacral spine was non-revealing.  The veteran 
was assessed with chronic low back pain with occasional 
shooting pains down his legs with no residual sensory deficit 
weakness.  

An October 1997 VA general medical examination noted in 
regard to the veteran's low back symptoms, that radiculopathy 
was of concern.  However, on physical examination, there were 
no objective findings other than absent deep tendon reflexes.  
The examiner recommended that an electromyogram (EMG) of the 
lower extremities be obtained.  The examiner noted that the 
veteran may also have a myofascial component to his pain. 

A February 1998 neurological consultation shows that the 
veteran had constant mid and low back pain and bilateral 
lower extremity pain.  The veteran complained of numbness and 
tingling in both toes with a burning sensation in the soles 
of his feet.  He reported that these symptoms came on 
gradually one year prior.  The physician reviewed findings 
from past MRIs and CT scans. On examination, there was mild 
spasm in the lumbar paraspinals.  Reflexes were intact in 
both knee jerks and ankle jerks with downgoing toes.  Motor 
function was normal.  The veteran had full muscle bulk, tone, 
and strength in all areas. On sensory examination, the 
veteran had mild reduction in pinprick and fine touch in the 
left lower extremity on the medial and dorsal aspects of the 
foot or leg.  The veteran was diagnosed with paresthesias in 
both feet; lumbar pain and strain; and pain in both lower 
extremities.  The examiner stated that the etiology of the 
veteran's paresthesias in the bilateral toes may represent a 
peripheral neuropathy predominantly affecting the small 
fibers with preservation of reflexes, proprioception, fine 
touch, and pinprick.  

A follow-up EMG was conducted in March 1998.  The 
electrodiagnostic study was normal.  There was no evidence of 
neuropathy on this study.  The veteran's symptoms were 
suggestive of a small fiber neuropathy which may be missed on 
an EMG and nerve conduction study.  

During an August 1998 VA examination, the veteran reported 
pain in the lumbar, thoracic, and cervical areas in his back 
which radiated down to the left toes and right leg and foot.  
He had numbness in the toes.  X-rays of the lumbosacral spine 
taken in November 1996 showed mild degenerative disk disease.  
X-rays of the thoracic spine taken in August 1996 showed mild 
degenerative spurring.  A May 1997 MRI of the lumbar spine 
showed disk budge of L3-4 and L4-5.  The veteran's gait was 
slow, and there was a slight shuffling character to the gait.  
Otherwise, posture, gait, station and carriage were normal.  
On physical examination, the veteran had 45 degrees flexion, 
15 degrees extension, and 15 degrees abduction bilaterally.  
The veteran had pain on all extremes of motion.  The veteran 
dressed, undressed, and climbed up and down the examination 
table slowly and awkwardly.  He had low back pain with 
walking on heels and toes and on shallow squat.  There was no 
spine, bone, joint or extremity redness, swelling, 
tenderness, deformity, or atrophy.  

At the time of an April 2003 VA examination, the veteran 
reported periodic lower back pain.  He had difficulty walking 
more than five to six blocks.  The veteran was able to stand 
on his heels and toes without difficulties.  He could squat 
up to 65 degrees of bilateral knee flexion.  Palpation of the 
lower thoracic and lumbar spine revealed tenderness along L2-
L5 and corresponding paravertebral muscles.  The veteran had 
75 degrees flexion, 10 degrees extension, 15 degrees lateral 
bending to the right, 35 degrees lateral bending on the left, 
and 30 degrees rotation bilaterally.  Evaluation of the 
vascular and neurological status of the lower extremity 
showed normal pulses and normal muscle strength bilaterally.  
Patellar and Achilles tendon reflexes were 5/5.  Babinski 
sign was absent.  The veteran did not have difficulties in 
determination of light touch and differentiation between 
sharp and dull objects.  Review of an October 2002 MRI of the 
spinal canal showed mild degenerative changes of the upper to 
mid lumbar spine with mild central canal stenosis at L2-L3.  
The examiner stated that the veteran experienced weakened 
movement and excess fatigability with use, and pain on use.  

A June 2005 VA examination shows that the veteran had 
constant back pain.  He was treated with Percocet, Ibuprofen 
800, and had epidural steroids at the VA medical center.  The 
veteran was independent in activities of daily living albeit 
he accomplished such slowly and with difficulty.  He used a 
cane 50 percent of the time.  The veteran last worked in 1996 
at the VA medical center as a registered nurse in the 
operating room, but stopped working because he was unable to 
lift.  The veteran reported intermittent radicular symptoms, 
numbness in both feet, and motor weakness in both lower 
extremities.  He could walk about 100 yards without resting.  
He could stand for 5 minutes.  He had to keep moving to 
manage his pain.  Back pain was increased by lifting, 
bending, prolonged sitting, standing, walking, twisting, and 
cold weather.  

Physical examination shows that the veteran had difficulty 
getting from sit to stand.  His gait was markedly antalgic.  
He walked with his feet in external rotation.  He was able to 
walk on toes and heels.  He was not able to squat and return 
to a standing position.  On passive and active motion, the 
veteran had 60 degrees forward flexion with pain between 30 
and 60 degrees; 5 degrees extension with pain between 0 and 5 
degrees; 10 degrees lateral bending with pain between 0 and 
10 degrees bilaterally; and 10 degrees lateral rotation, with 
pain between 0 and 10 degrees.  The veteran was unable to 
undergo repetitive testing due to anticipated pain.  He was 
in severe pain with the above evaluation.  The spine was 
palpated.  The veteran had marked tenderness throughout the 
cervical and lumbosacral spine, and had a non-tender 
costovertebral spine.  He had tenderness bilaterally to the 
sacroiliac joints.  His back musculature was diffusely tender 
with increased muscle tone and tension throughout all back 
musculature.  Deep tendon reflexes were brisk, 3+ with 
increased hypertonicity.  Sensory examination revealed 
decreased sensation in the left L5-S1 dermatome and decreased 
proprioception.  Motor examination revealed weakness in the 
left extensor hallucis longus.  Bilaterally, the veteran had 
limited hip strength of 4.  Ankle dorsiflexion and plantar 
flexion was 5 of 5.  The veteran had loss of lumbar lordosis.  
MRIs of the thoracic and lumbar spine were reviewed.  The 
veteran was assessed with thoracic strain, lumbar strain, 
lumbosacral radiculopathy, and upper motor neuron findings.  
The examiner indicated that all of the above diagnoses were 
due to injuries the veteran sustained while in military 
service from the same injury.  

An August 2006 private MRI of the spine reflects mild spinal 
stenosis.  Current VA treatment records dated from February 
2006 to February 2007 show that the veteran continues to 
receive epidural steroids for back pain.  The veteran had 
been diagnosed with sacroiliitis.  In November 2006, the 
veteran was noted to have an antalgic and slow gait with 
decreased range of motion in all planes of the back and with 
marked paraspinal muscle spasm.  Deep tendon reflexes were 2+ 
and symmetrical throughout.  Motor function was 5+/5+ in all 
four extremities with sensation grossly intact.  Plantar 
responses were downgoing, bilaterally.  Similar findings were 
reported on musculoskeletal and neurological examination on 
VA outpatient treatment in January 2007.  



C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002. 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003. 61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2007).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).  The old criteria are for consideration for the 
entire appeal period.  

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a maximum 40 percent evaluation for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Diagnostic Code 5293, applicable prior to September 23, 2002, 
assigns a 40 percent evaluation for intervertebral disc 
syndrome with severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for intervertebral disc 
syndrome with pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to Sept. 23, 2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a maximum 40 percent evaluation for severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The revised schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007); See also Diagnostic Code 5003.  A 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The medical evidence of record shows that the veteran's 
lumbar and thoracic disc disease has gradually increased from 
December 3, 1996 to present.  The veteran now presents with 
severe, chronic low back pain with lumbosacral radiculopathy.
Medical evidence of record, however, does not present a 
degree of disability that would warrant a higher evaluation 
under the applicable diagnostic codes during the duration of 
the appeal period. 

For both lumbar disc disease and thoracic disc disease, the 
veteran was assigned separate 40 percent evaluations, under 
Diagnostic Code 5293 for intervertebral disc syndrome 
resulting in severe, recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to Sept. 23, 2002).  The Board finds that a 
higher 60 percent evaluation is not warranted for either 
lumbar disc disease or thoracic disc disease where the 
veteran is not shown to have pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc with 
little intermittent relief.  Id.  In this regard, examination 
in February 1997 of the lower extremities revealed normal 
muscle bulk, strength and deep tendon reflexes, and only 
decreased sensation.  While further February 1997 examination 
showed reduced left ankle jerk, a July 1997 examination 
showed no evidence of lumbar radiculopathy.  October 1997 
examination showed complaints of occasional shooting pains 
down leg with no residual sensory deficit weakness.  In 
February 1998, reflexes were intact and motor function was 
normal.  The veteran had full muscle bulk, tone and strength 
in all areas.  Only sensory examination revealed mild 
reduction in pinprick and fine touch in the left lower 
extremity.  A March 1998 EMG was reported to be normal 
although the possibility of a small fiber neuropathy was 
noted.  In April 2003, there were normal pulses and normal 
muscle strength bilaterally.  Patellar and Achilles tendon 
reflexes were 5/5. The veteran did not have difficulty in 
determining light touch and differentiation between sharp and 
dull objects.  The Board acknowledges the June 2005 VA 
examination of lumbar spine radiculopathy with upper motor 
neuron findings and the veteran's report of intermittent 
radicular symptoms, numbness in feet and motor weakness in 
both lower extremities.  However, while subsequent VA 
treatment records dated in 2006 and in 2007 show muscle 
spasm, they also reflect normal deep tendon reflexes and 
motor strength with sensation grossly intact.  Thus, the 
Board finds that the during the pendency of this appeal, the 
evidence does not show symptoms compatible with pronounced 
intervertebral disc disease with little intermittent relief 
such as to warrant a higher rating under Diagnostic Code 
5293.  

For the period from September 2002, the Board has considered 
whether the veteran's lumbar and thoracic disc disease has 
resulted in incapacitating episodes and the duration of any 
such episodes as described under Note (1) to Diagnostic Codes 
5293 (effective Sept. 23, 2002) and Diagnostic Code 5243 
(2007).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(effective Sept. 23, 2002) and 5243 (2007).  However, the 
Board finds that a higher evaluation is not available to the 
veteran under Diagnostic Code 5293 (effective Sept. 23, 2002) 
or Diagnostic Code 5243 (2007).  The Board notes in this 
regard that the veteran has been assigned separate 40 percent 
evaluations for lumbar disc disease and thoracic disc 
disease.  Although Diagnostic Code 5293 (effective Sept. 23, 
2002) and Diagnostic Code 5243 (2007) allow for a 60 percent 
evaluation for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, it 
would constitute impermissible pyramiding to assign two 
separate 60 percent evaluations under these codes where it is 
impossible to determine which service-connected disability 
such incapacitating episodes are attributed.  See 38 C.F.R. § 
4.14 (2007); Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  A 60 percent evaluation is the maximum evaluation 
available under Diagnostic Code 5293 (effective Sept. 23, 
2002) and Diagnostic Code 5243 (2007).  Accordingly, a higher 
evaluation would not be available to the veteran if his two 
separately rated disabilities of lumbar disc disease and 
thoracic disc disease were to be combined under one rating 
under Diagnostic Code (effective Sept. 23, 2002) or 
Diagnostic Code 5243 (2007).  

The veteran is not entitled to a higher evaluation under 
other provisions of the code. An evaluation in excess of 40 
percent is not available under Diagnostic Codes 5292 or 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).

For the period beginning September 26, 2003, Diagnostic Code 
5242 is applicable. The veteran is not shown to have 
unfavorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 50 percent evaluation under Diagnostic Code 
5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  
Although a June 2005 VA examination shows that the veteran 
had very limited motion in the lumbosacral spine with severe 
pain, the entire thoracolumbar was not shown to be in 
fixation.

The veteran is not shown to warrant a higher evaluation by 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations with evaluations for all other 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002).  The Board notes that the veteran 
has been in receipt of a total disability rating based on 
individual unemployability from August 13, 1996, and a 100 
percent schedular rating effective from October 2, 1997.  
Thus, for the period from September 23, 2002, when the 
Diagnostic Codes for rating disabilities of the spine was 
initially revised as noted above, the veteran was in receipt 
of a 100 percent rating, and assigning separate ratings for 
the orthopedic and neurologic manifestations of the veteran's 
spinal disability from that date when combined with all 
service-connected disabilities could not result in a rating 
higher than 100 percent.   See also 38 C.F.R. §§ 4.25, 4.124a 
(2007).

In making this determination, the Board has considered 
functional loss due to pain, weakness, fatigability, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA examinations do reflect loss of motion due to pain, 
weakness, incoordination, or fatigability.  Functional loss 
due to pain has already been considered in the veteran's two 
separate 40 percent evaluations under Diagnostic Code 5293.  
Even with consideration of the veteran's pain, weakness, 
incoordination, or fatigability, he is not shown to exhibit 
symptomatology required for a higher evaluation for lumbar 
and thoracic disc disease under the applicable provisions of 
the Rating Schedule. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating  Disabilities, 
have not necessitated frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C. Conclusion

The preponderance of the evidence is against finding that the 
veteran's lumbar disc disease and thoracic disc disease 
warrant a higher rating evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

An increased rating for lumbar disc disease, in excess of 40 
percent, is denied.

An increased rating for thoracic disc disease, in excess of 
40 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


